Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or suggest the invention as claimed, including wherein the first output section comprises a first rotating arm and a first link, wherein the first rotating arm is directly connected to the first gear unit and pivotably coupled to the first link, and wherein the first link is pivotably coupled to the slat, wherein the second output section comprises a second rotating arm and a second link, wherein the second output section comprises a second rotating arm and a second link, wherein the second rotating arm is directly connected to the second gear unit and pivotably coupled to the second link, and wherein the second link is pivotably coupled to the slat. By contrast Recksiek (US 7048234 B2) as modified by Kracke (EP 2202146 A2) discloses a wing for an aircraft including the drive unit comprises a sync shaft coupling a first output section to a second output section for sync movement of the first and second output sections, wherein the first output section comprises a first rotating arm  and a first link , wherein the first rotating arm is rotatingly coupled to the first gear unit and pivotably coupled to the first link, and wherein the first link is pivotably coupled to the slat, wherein the second output section comprises a second rotating arm and a second link, wherein the second rotating arm is rotatingly coupled to the second gear unit and pivotably coupled to the second link, and wherein the second link is pivotably coupled to the slat, wherein the drive shaft is arranged spaced apart from the sync shaft and from an axis of rotation of the first and second rotating arms. However, Recksiek as modified by Kracke fails to mention wherein the first rotating arm is directly connected to the first gear unit, and the second rotating arm is directly connected to the second gear unit. Therefore, it would have not been obvious to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/               Primary Examiner, Art Unit 3647